PER CURIAM.
Upon a complaint by The Florida Bar this Court appointed a referee to conduct a hearing regarding Graham’s alleged misconduct. Graham tendered a conditional guilty plea for consent judgment,* acknowledging his violation of article XI, Rules 11.02(3) and (4) of the Integration Rule of The Florida Bar and Disciplinary Rules 1-102(A)(4), (5), and (6); 6-101(A)(3); 7-101(A)(l) and (2); 9-102; 9-102(A); 9-102(B), (B)(3) and (4); and 9-103(B)(4) of the Code of Professional Responsibility. The referee recommended that Graham be found guilty in accordance with his conditional plea and that he be suspended for a period of thirty (30) months with proof of rehabilitation to be required prior to reinstatement as provided for in article XI, Rule 11.10(4) of the Integration Rule of The Florida Bar. The referee further recommends that respondent shall make restitution, including interest at a legal rate, to all persons who have lost money which was, or should properly have been, in any trust account of the respondent.
Neither side contests the referee’s report which we hereby adopt. Accordingly, John L. Graham, Jr. is hereby suspended from. the practice of law for a period of thirty (30) months with the above conditions effective thirty (30) days from the filing of this opinion.
Judgment for costs in the amount of $519.85 is hereby entered against respondent, for which sum let execution issue. Interest at the statutory rate shall accrue on all costs not paid within thirty (30) days of entry of this Court’s final order of discipline, unless the time for payment is extended by the Board of Governors.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, McDonald, EHRLICH and SHAW, JJ., concur.

 We feel it unnecessary to publish the full text of the plea. The Court file is open for inspection.